Citation Nr: 0709743	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  04-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a right hip 
disorder.

3.  Entitlement to a disability rating in excess of 10 
percent for a left knee chondromalacia.

4.  Entitlement to a disability rating in excess of 10 
percent for a right knee arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
January 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

In February 2007, the veteran and his wife presented 
testimony before the undersigned Veterans Law Judge during a 
video conference hearing.

The issues of entitlement to disability ratings in excess of 
10 percent for left and right knee disabilities are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran has a lumbar spine disorder that has been 
aggravated by his service-connected right and left knee 
disabilities.

2.  The veteran's has a right hip disorder that has been 
aggravated by his service-connected right and left knee 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine 
disorder, to the extent it is aggravated by the veteran's 
service-connected left and right knee disabilities, have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.304, 3.310 (2006).

2.  The criteria for service connection for a right hip 
disorder, to the extent it is aggravated by the veteran's 
service-connected left and right knee disabilities, have been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.303, 
3.304, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by September 2002, March 2004 and March 2006 
letters, with respect to the claims of entitlement to service 
connection and increased ratings. 

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the September 2002, March 2004 and March 2006 letters.  As 
such, the veteran was aware and effectively notified of 
information and evidence needed to substantiate and complete 
his claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
of entitlement to a right hip disorder, any potentially 
contested issue regarding a downstream element is rendered 
moot.  Again, the veteran is not prejudiced by the Board's 
consideration of the pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran received notice in September 2002, prior to 
the adjudication of the claim in October 2002.  Additionally, 
the record contains a March 2005 supplemental statement of 
the case following the March 2004 letter.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the March 2004 letter.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Steven F. 
Johnson, M.D., and VA examination reports dated in September 
2002 and November 2003.  

Based on the foregoing, VA satisfied its duties to the 
veteran.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
will also be granted for aggravation of a nonservice-
connected condition by a service-connected disorder, although 
compensation is limited to the degree of disability (and only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  It is noted that VA recently amended 38 C.F.R. § 
3.310, effective October 10, 2006, with the intent of 
conforming the regulation to Allen. The Board will apply, 
however, the regulation as it was written and in effect when 
the veteran filed his claim as well as during the majority of 
the appeal period.

Under applicable criteria, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The veteran alleges that service connection is warranted for 
his current lumbar spine and right hip disorders as secondary 
to his service-connected right and left knee disabilities.  
The record demonstrates that the veteran's current right hip 
and low back disorders are aggravated by his service-
connected knee disabilities.  

The September 2002 VA examiner found that the veteran's right 
hip disorder was of undetermined etiology and that his low 
back pain was as likely as not nonspecific with mild 
degenerative joint disease.  The examiner opined that it was 
possible, but unlikely that the veteran's left knee 
chondromalacia and right knee arthralgia resulted in his 
right hip and lumbar spine disorders.  

In February 2003, the veteran's chiropractor, Steven F. 
Johnson, submitted that the veteran's knee disabilities 
occasionally result in flare-ups characterized by pain and 
swelling, which result in an altered gait.  In his opinion 
the altered gait could and did contribute to the veteran's 
back difficulties, as well as, to the onset of pain in the 
hip.  He concluded that the veteran's bilateral knee 
disability has contributed, at least in part, to his chronic 
low back problems.  

The November 2003 VA examiner specifically opined that the 
veteran's current low back and right hip disorders were not 
attributable to the 1974 motorcycle accident or his service-
connected knee disabilities.  He noted that low back pain is 
very prevalent among those in the veteran's age group and 
could occur over time.  The examiner also noted that although 
knee and hip pain could aggravate the lumbar spine, these 
were not the causative factors of the veteran's current low 
back disorder.

In light of the opinions from the VA examiners in September 
2002 and November 2003 and Dr. Johnson's February 2003 
statement, the Board finds that the evidence is at least in 
equipoise as to whether the veteran's right and left knee 
disabilities result in an altered gait that aggravates his 
lumbar spine and right hip disorders.  Applying the benefit-
of- the-doubt rule, service connection is warranted for the 
extent that the veteran's lumbar spine and right hip 
disorders are aggravated by his service-connected left knee 
chondromalacia and right knee arthralgia.  38 U.S.C.A. § 
5107(b); Allen v. Brown, 7 Vet. App. 439 (1995).


ORDER

Service connection for a low back disorder, to the extent 
that it is aggravated by the veteran's service-connected left 
and right knee disabilities, is granted.

Service connection for a right hip disorder, to the extent 
that it is aggravated by the veteran's service-connected left 
and right knee disabilities, is granted.


REMAND

The veteran alleges entitlement to increased disability 
ratings for his service-connected left and right knee 
disabilities.  During the February 2007 video conference 
hearing, the veteran requested that his recent treatment 
records be associated with the claims folder.  The most 
recent VA treatment records that have been associated with 
the claims folder are from July 2004.  Thus, pursuant to VA's 
duty to assist the veteran, complete and current treatment 
records, relevant to the issues on appeal, should be 
obtained.  38 U.S.C.A. § 5103A(a),(b),(c) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain complete and 
current VA treatment records for the 
veteran from the Stockton and Livermore 
VAMCs.

2.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issues on appeal in light 
of all pertinent evidence and legal 
authority.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
Supplemental Statement of the Case and 
afford them the appropriate opportunity for 
response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


